DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 01/14/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1, 3-23 and 25-26 are still pending. 
3. 	Claims 2 and 24 were previously cancelled
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 09/14/2015 have been accepted.

II. Rejections Under 35 U.S.C. 103
6. 	Applicant's arguments with respect to the claim rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has/have been withdrawn.

Reasons for Allowability / Allowable Subject Matter
7. 	Claims 1, 3-23 and 25-26 are allowed. Claims 2 and 24 were cancelled. 

8.	The following is an examiner's statement of reasons for allowance: 

9. 	Regarding claim 1,
wherein the output falling below the lower threshold value is indicative of the magnetic field falling below a lower threshold strength;
wherein the positon monitoring device is arranged to provide the alarm signal that is indicative of an alarm condition in response to the output exceeding the upper threshold value, wherein the output exceeding the upper threshold value is indicative of the magnetic field exceeding an upper threshold strength.

	Claims 3-7, 21-23 and 25 are allowed due to the fact that they are depending on claim 1.

10. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
determining the output deviates from the configuration data when the output is greater than the upper threshold, wherein the output is greater than the upper threshold when the magnetic field sensed by the active module exceeds an upper threshold strength; and
determining the output deviates from the configuration data when the output is less than the lower threshold, wherein the output is less than the lower threshold when the magnetic field sensed by the active module falls below a lower threshold strength.

	Claims 9-14 are allowed due to the fact that they are depending on claim 8.

11. 	Regarding claim 15, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the configuration data includes a plurality of upper threshold values, each of the upper threshold values corresponding to a respective one of the outputs;
wherein the configuration data includes a plurality of lower threshold values, each of the lower threshold values corresponding to a respective one of the outputs;
wherein the controller is configured to generate the alarm signal in response to any of the outputs being greater than its corresponding upper threshold value; and
wherein the controller is further configured to generate the alarm signal in response to any of the outputs being less than its corresponding lower threshold value.

	Claims 16-20 and 26 are allowed due to the fact that they are depending on claim 15.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Addy (Patent No.: US 6,472,993) teaches an “a method, an apparatus, and a system for detecting a change in position of a door or a window in an alarm system. The present invention is a singular housing with a magnetometer for monitoring the magnetic field of the earth, and a microprocessor for detecting a change in the position of the singular housing with respect to the magnetic field of the earth. The microprocessor generates an alarm signal upon detecting the change, and causes the alarm signal to be transmitted, by wireless transmission, to a remote receiving station” (Abstract).
b)	ETTE (Pub. No.: US 2015/0168544) teaches the “A method for determining a position of a receiver is provided. The method includes the emission of at least one electromagnetic field by a respective transmitter, an amplitude of the at least one electromagnetic field rotating respectively with respect to the respective transmitter. The method includes the measurement of the at least one electromagnetic field by the receiver and the determination of a differential phase” (Abstract).
c)	Engdahl (Pub. No.: US 2003/0107371) teaches that “it is another object of the invention to obtain yet additional information about the markers based on dynamic changes in amplitude and phase as the overall intensity of the magnetic field increases and decreases” (Paragraph [0010]).

13.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867